Citation Nr: 0206921	
Decision Date: 06/26/02    Archive Date: 07/03/02

DOCKET NO.  94-20 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to compensation benefits for a 
jaw disability under the provisions of 38 U.S.C.A. § 1151 
(formerly 38 U.S.C.A. § 351) and, if so, whether all of the 
evidence both old and new warrants the grant of service 
connection.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The veteran served on active duty from September 1965 to 
September 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1995 rating decision by the 
Chicago, Illinois, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

In May 1997, the Board, inter alia, remanded the matter on 
appeal for additional development. 

In March 1997, the veteran testified at a personal hearing 
before the undersigned Board Member.  A copy of the 
transcript of that hearing is of record.

Although the RO adjudicated the issue on the merits, the 
Board is required to determine whether new and material 
evidence has been presented when a claim has been previously 
disallowed based upon the same factual basis.  See Barnett v. 
Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996).  For this reason, 
the Board has listed the issue on the title page as whether 
new and material evidence has been submitted to reopen the 
claim.

In correspondence dated in November 2000 the veteran withdrew 
his appeal for entitlement to an increased rating for otitis 
externa and withdrew his claim for entitlement to an earlier 
effective date for service-connected bilateral hearing loss.



FINDINGS OF FACT

1.  Entitlement to compensation for an additional disability 
as a result of VA treatment to correct a mandibular deformity 
was denied by the Board in a May 1990 decision.  The veteran 
was apprised of his appellate rights but did not appeal.  

2.  The evidence submitted since the May 1990 Board decision 
includes new evidence that bears directly and substantially 
upon the specific matter under consideration which is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

3.  Persuasive private medical evidence demonstrates the 
veteran has an additional disability manifested by symptoms 
of paresthesia of the anterior mandible and associated 
dentition as a result of VA medical treatment.


CONCLUSIONS OF LAW

1.  The May 1990 Board decision that denied entitlement to 
compensation for an additional disability as a result of VA 
treatment to correct a mandibular deformity is final.  
38 U.S.C.A. § 7104 (West 1991); 38 C.F.R. § 20.1100 (2001).

2.  Evidence submitted since the May 1990 Board decision is 
new and material and the claim for entitlement to 
compensation for an additional disability as a result of VA 
treatment to correct a mandibular deformity is reopened.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 (effective 
prior to August 29, 2001).

3.  The veteran has an additional jaw disability as a result 
of VA medical treatment.  38 U.S.C.A. §§ 1151, 5107 (West 
1991 & Supp. 2001); 38 C.F.R. § 3.358 (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West Supp. 2001).  Among other things, 
this law eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the United States 
Court of Appeals for Veterans Claims (Court) in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096 
(2000);  see also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  VA regulations have also been revised as a result of 
these changes.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a) and is effective from November 9, 2000, except 
that the amendment to 38 C.F.R. 
§ 3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 
38 C.F.R. 
§ 3.159(c)(4)(iii) apply to any claim to reopen a finally 
decided claim received on or after August 29, 2001).

The Board notes that the VCAA states that nothing in section 
5103A "shall be construed to require the Secretary to reopen 
a claim that has been disallowed except when new and material 
evidence is presented or secured."  However, under the 
provisions of section 5103A(g) the Secretary has proposed to 
provide limited assistance to claimants trying to reopen 
finally decided claims.  See 66 Fed. Reg. 45,620.  As the 
appellant's claim to reopen was received prior to 
August 29, 2001, the Board finds the amendment to 38 C.F.R. 
§ 3.156(a) is inapplicable in this case and the claim must be 
considered based upon the law effective prior to that 
revision.

New and Material Evidence Claim Filed Prior to August 29, 
2001

VA law provides that despite the finality of the prior 
adverse decision a claim will be reopened and the former 
disposition reviewed if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156 (effective prior to August 29, 2001).  

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) 
(effective prior to August 29, 2001).

The Court has held that VA must reopen a claim when "new and 
material evidence" is presented or secured with respect to a 
previously and finally disallowed claim.  Stanton v. Brown, 
5 Vet. App. 563, 566 (1993).  The standards regarding the 
issue of finality have been reviewed and upheld.  Reyes v. 
Brown, 7 Vet. App. 113 (1994).

The United States Court of Appeals (Federal Circuit Court) 
overruled a holding in Colvin v. Derwinski, 1 Vet. App. 171 
(1991), which limited the reopening of previously denied 
claims based upon "a reasonable possibility that the new 
evidence, when viewed in the context of all the evidence, 
both new and old, would change the outcome."  See Hodge v. 
West, 155 F. 3d 1356 (Fed. Cir. 1998).

Subsequently, the Court held that with regard to petitions to 
reopen previously and finally disallowed claims VA must 
conduct a three-part analysis, first, whether evidence 
submitted is "new and material" under 38 C.F.R. § 3.156(a), 
second, if it finds the evidence is "new and material" 
immediately upon reopening it must determine whether the 
claim is well grounded, based upon all of the evidence, 
presuming its credibility, and third, if the claim is well 
grounded to proceed to the merits, but only after ensuring 
that the duty to assist had been fulfilled.  Elkins v. West, 
12 Vet. App. 209 (1999) (en banc).  However, as noted above, 
on November 9, 2000, the President signed into law the VCAA 
which eliminated the requirement of a well-grounded claim.

With respect to the issue of materiality, the Court has held 
that the newly presented evidence need not be probative of 
all the elements required to award the claim but that the 
evidence must tend to prove the merits of the claim as to 
each essential element that was a specified basis for the 
last final disallowance of the claim.  Evans v. Brown, 9 Vet. 
App. 273, 284 (1996) (citing Caluza v. Brown, 7 Vet. App. 
498, 506 (1995), aff'd 78 F.3d 604 (Fed. Cir. 1996) (table)).

The Federal Circuit Court has held that evidence that is 
merely cumulative of other evidence in the record cannot be 
new and material even if that evidence had not been 
previously presented to the Board.  Anglin v. West, 203 F.3d 
1343 (2000).

Evidence of Record Prior to May 1990

VA hospital records dated from December 30, 1982, to January 
13, 1983, show the veteran underwent mandibular subapical 
osteotomy with placement of splint and circomandibular wiring 
to reposition the mandibular teeth into a more satisfactory 
occlusal relationship.  It was noted the veteran had 
presented to the oral surgery outpatient department with an 
inability to chew on the front teeth.  The admitting 
diagnosis was mandibular deformity.  Records show the veteran 
tolerated the January 7, 1983, procedure well and there were 
no complications from the surgery. 

Hospital records dated from February 17, 1983, to February 
28, 1983, show the veteran underwent incision and drainage of 
a facial abscess with intravenous antibiotic therapy.  It was 
noted that a probable anaerobic infection had developed after 
wire removal.  A March 1983 report noted there was no 
evidence of infection and that the veteran was healing well.

In correspondence received in October 1984 the veteran 
requested entitlement to compensation for injuries sustained 
as a result of VA treatment in January 1983.  He complained 
of constant tenderness and pain on chewing.  

VA medical records dated in March 1985 show the veteran 
complained of pain to the anterior mandible.  The examiner 
prescribed pain relieving medication.

At a December 1985 VA dental examination the veteran 
complained of pain, puffiness, paresthesia to the lower lip, 
and lisp.  The examiner's diagnoses included residual 
paresthesia and tooth hypersensitivity.  

In a January 1986 VA opinion Dr. D.R.L., Acting Chief, Dental 
Service, found the medical evidence of record revealed the 
veteran's care had proceeded routinely without undue 
complication.  It was noted that his failure to report for a 
May 1985 Oral Surgery appointment had inhibited the 
identification and treatment of any recent complications.  

VA oral surgery examination in July 1987 noted the veteran 
complained of pain to the lower anterior jaw.  The examiner 
noted there was evidence of an osteotomy subapical from the 
mandibular right first bicuspid to the mandibular left 
bicuspid and that, clinically, there was marginal 
periodontitis throughout all teeth.  It was also noted that 
occlusion was satisfactory and sensitivity (tactila) was 
within normal limits.  

In May 1990, the Board, inter alia, denied entitlement to 
compensation for an additional disability as a result of VA 
treatment to correct a mandibular deformity.  It was noted 
that postoperative dental examinations demonstrated the 
desired surgical result had been obtained and that occlusion 
was satisfactory.  The Board found the evidence of record did 
not show an additional disability had resulted from the 
veteran's mandibular surgery.

Evidence Received After May 1990

In correspondence received in November 1990 the veteran 
reiterated his claim that he had experienced pain and 
discomfort as a result of VA treatment and requested 
reconsideration of the Board decision.  He also reported that 
a VA Chief Oral Surgeon told him the mandibular surgery had 
been unsuccessful and had suggested a course of treatment to 
correct some of the damage.  He stated he had undergone 
2 root canal procedures to help alleviate pain and that his 
dentist had informed him that the pain caused by nerve damage 
as a result of the mandibular surgery would most likely never 
go away.

In October 1990, the Board denied the veteran's motion for 
reconsideration of the May 1990 decision.  

In March 1993, the veteran, inter alia, requested his claim 
for entitlement to compensation for a postoperative dental 
disorder be reopened.

In April 1993, the RO notified the veteran that his claim had 
been denied in the May 1990 Board decision and that new and 
material evidence was required to reopen.

In September 1993, the veteran submitted a notice of 
disagreement the April 1993 RO determination.  

In October 1993, the veteran submitted copies of VA medical 
records dated from September 1979 to March 1992.  The records 
included cumulative and duplicate copies of VA medical 
records related to the veteran's January and February 1983 
surgical and dental clinical treatment.  Also included was a 
November 1991 neurology screening consultation report which 
noted the veteran complained of tenderness and pain to the 
inside lower lip and lateral chin subsequent to VA dental 
surgery.  The examiner's diagnosis was chronic pain after 
dental procedure, at least part of which appearing to be 
radiating (neurogenic) in nature.  A March 1992 neurology 
screening clinic report included a diagnosis of chronic pain 
over approximately 10 years temporally related to a dental 
procedure.  

In November 1993, the RO issued a statement of the case but 
did not address matters related to the issue of entitlement 
to compensation for an additional disability as a result of 
VA treatment to correct a mandibular deformity.

In correspondence dated in January 1994 Dr. D.E.W., the 
veteran's private dentist, noted subjective and objective 
findings existed which indicated possible complication due to 
a surgical procedure and recommended an opinion from an oral 
surgeon be obtained.  It was noted that clinical findings 
included sensitivity to percussion, pressure, and light 
touching to teeth numbers 21 through 28 and observed area of 
pain at the previous surgical fractures.  

In May 1995, the RO denied entitlement to compensation under 
the provisions of 38 U.S.C.A. § 1151 for a jaw disability.  
It was noted that the issue had been previously denied by the 
Board and, in essence, there was no evidence of an additional 
disability as a result of VA treatment.

In his October 1995 substantive appeal the veteran reported 
he continued to receive treatment at a VA Neurology Clinic to 
repair the original damage from VA surgery.  He also claimed, 
in essence, that the doctor who originally performed the 
surgical procedure had claimed it was necessary to repair a 
bone deformity but that an earlier VA bone scan demonstrated 
there had been no deformity.  

At his personal hearing before the undersigned Board Member 
in March 1997 the veteran reiterated his claim and stated, in 
essence, that he had been informed by his private dentists 
that x-rays of the mandible were indicative of a less than 
careful surgical procedure.  He stated he experienced severe 
pain and tenderness and had difficulty pronouncing words and 
chewing.  He reported his VA neurologist had given him pain 
medication for the disorder.  

In May 1997, the Board, inter alia, remanded the case to the 
RO for additional development.

In August 1997, the RO received VA medical records dated from 
April 1993 to April 1997.  The records included neurology 
clinic reports during this period noting the veteran's 
complaints of facial pain and numbness.  An August 1995 
report noted examination of cranial nerve V revealed 
decreased pin prick sensation to the chin but soft touch 
sensation was in tact.  The examiner's diagnosis was chronic 
chin pain.

In May 1999, the Board, inter alia, remanded the case to the 
RO for additional development.

In correspondence dated in August 1999 Dr. K.L.R., a 
diplomate of the American Board of Oral and Maxillary 
surgery, summarized the veteran medical care relative to his 
anterior mandibular osteotomy and his present symptoms of 
sensitivity and feelings of swelling.  The physician noted 
there was no evidence of apparent facial deformity, visible 
swelling, mandible instability, gross mobility, abnormal 
sensation to the lip or chin areas to light touch, pinprick, 
or directional movements, gross infections or oral lesions, 
or palpable cervical adenopathy.  Scar bands to the anterior 
mandibular vestibule were very tender to palpation.  There 
was marked wear to teeth number 21 through 28 and several 
teeth were tender to percussion.  It was the physician's 
opinion that the veteran had symptoms of paresthesia of the 
anterior mandible and associated dentition secondary to a 
surgical procedure and that the hypersensitivity of his 
anterior mandibular teeth was associated with the paresthesia 
because the osteotomy site involved the incisive branches of 
the inferior alveolar nerve, bilaterally.  

In an August 1999 statement in support of his claim the 
veteran reported, in essence, that Dr. K.L.R. told him his 
dental problems could have been corrected in the first year 
after surgery.

In February 2000, the RO received the clinical notes of Dr. 
K.L.R.'s August 1999 examination of the veteran.

A March 2000 VA examination summarized the veteran's 
treatment history and noted his claims file had been 
reviewed.  It was noted the veteran complained that 
subsequent to VA treatment for mandibular subapical osteotomy 
to correct malocclusion he had experienced occasional 
numbness and pain in the anterior jaw and chin.  He denied 
any difficulty chewing or eating.  The examiner noted the 
veteran was apparently getting proper nourishment and that 
there was no evidence of functional impairment of the jaw, 
missing teeth, limitation of inter-incisal range of motion, 
or bone loss.  It was the examiner's opinion that there were 
no abnormalities suggestive of a complication of surgery and 
that it was not as likely as not that the veteran's current 
symptoms were the result of VA surgery and treatment.

In a May 2000 statement in support of his claim the veteran 
expressed disagreement with VA determinations as to the 
matter on appeal.  The veteran reiterated his claim in 
personal hearing testimony before a hearing officer in 
November 2000.

Analysis

In May 1990, the Board denied entitlement to compensation for 
an additional disability as a result of VA treatment to 
correct a mandibular deformity.  The veteran was apprised of 
his appellate rights but did not appeal.  Therefore, the 
decision is final.  38 U.S.C.A. § 7104 (West 1991); 38 C.F.R. 
§ 20.1100 (2001).

The Board notes that the May 1990 decision was based upon a 
determination that the evidence of record did not demonstrate 
the existence of an additional disability due to VA 
treatment.  The pertinent evidence added to the claims file 
since that decision includes VA and private medical evidence 
of chronic symptomatology secondary to VA surgical treatment 
in January 1983.  

Based upon a review of the entire record, the Board finds the 
information provided in support of the application to reopen 
the claim for service connection includes new evidence which 
when considered in light of applicable VA law bears directly 
and substantially upon the specific matter under 
consideration.  See 38 C.F.R. § 3.156(a) (effective prior to 
August 29, 2001).  As "new and material" evidence has been 
submitted, the claim is reopened.

1151 Claim

During the course of this appeal pertinent laws and 
regulations related to claims filed pursuant to 38 U.S.C.A. 
§ 1151 were revised.  In 1991, the Court invalidated 
38 C.F.R. § 3.358(c)(3), a portion of the regulation utilized 
in deciding claims under 38 U.S.C.A. § 1151.  Gardner v. 
Derwinski, 1 Vet. App. 584 (1991), aff'd, Gardner v. Brown, 5 
F.3rd 1456 (Fed. Cir. 1993), aff'd, Brown v. Gardner, 513 
U.S. 115, 115 S. Ct. 552 (1994).  The United States Supreme 
Court (Supreme Court) found that the statutory language of 
38 U.S.C.A. § 1151 simply required a causal connection 
between VA hospitalization and additional disability and that 
there need be no identification of "fault" on the part of 
VA. 

In May 1996, VA published a final rule amending 38 C.F.R. 
3.385(c) in order to implement 38 U.S.C. 1151 as interpreted 
in the decision of the Supreme Court.  See 61 Fed. Reg. 25787 
(1996).  The revised provisions stated that where it is 
determined that there is additional disability resulting from 
an aggravation of an existing disease or injury suffered as a 
result of hospitalization or medical treatment compensation 
will be payable for such additional disability.  In the 
preamble it was noted the liberalized provisions of the new 
rule would apply to all claims still open on direct review as 
of the effective date of November 25, 1991.  

Subsequently, the provisions of 38 U.S.C.A. § 1151 were 
amended, effective October 1, 1997, to include the 
requirement of fault.  See 38 U.S.C.A. § 1151 (West 1991 and 
Supp. 2001).  However, in a precedent opinion, the VA Office 
of General Counsel held that all claims for benefits under 
38 U.S.C.A. § 1151 filed before October 1, 1997, must be 
adjudicated under the code provisions as they existed prior 
to that date.  See VAOPGCPREC 40-97.  

The pre-amendment version of § 1151 provides, in relevant 
part:  

Where any veteran shall have suffered an injury, or 
an aggravation of an injury, as the result of 
hospitalization, medical or surgical treatment, or 
the pursuit of a course of vocational 
rehabilitation under chapter 31 of this title, 
awarded under any of the laws administered by the 
Secretary, or as a result of having submitted to an 
examination under any such law, and not the result 
of such veteran's own willful misconduct, and such 
injury or aggravation results in additional 
disability to or the death of such veteran, 
disability or death compensation under this chapter 
and dependency and indemnity compensation under 
chapter 13 of this title shall be awarded in the 
same manner as if such disability, aggravation, or 
death were service-connected.

The amended VA law provides that when any veteran suffers an 
injury or aggravation of an injury as the result of 
hospitalization, medical, or surgical treatment, or the 
pursuit of a course of vocational rehabilitation, and such 
injury or aggravation results in additional disability to the 
veteran, disability compensation shall be awarded in the same 
manner as if such disability or aggravation were service-
connected.  38 U.S.C.A. § 1151 (West 1991 & Supp. 2001); 
38 C.F.R. § 3.358 (2001).

The amended VA law also requires that a qualifying additional 
disability or death which is the proximate cause of the 
disability or death must have been due to the carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of VA or have been an 
event not reasonably foreseeable.  See 38 U.S.C.A. § 1151(a).  
Compensation is not payable for the necessary consequences of 
medical or surgical treatment properly administered with the 
express or implied consent of the veteran.  "Necessary 
consequences" are those which are certain to result from, or 
were intended to result from, the examination or medical or 
surgical treatment administered.  38 C.F.R. § 3.358(c)(3).

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); see also Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992) (Court held that a witness must be 
competent in order for his statements or testimony to be 
probative as to the facts under consideration). 

The Federal Circuit Court has recognized the Board's 
"authority to discount the weight and probity of evidence in 
light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2001).

Analysis

In this case, the Board notes that as new and material 
evidence was received and the veteran's claim has been 
reopened the development and assistance provisions of the 
VCAA are now applicable.  The Board finds, however, that 
based upon the findings of the present decision that further 
development is not required and that the veteran is not 
prejudiced by this determination.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).

The Board also notes that as the veteran's claim to reopen 
was filed in March 1993 the applicable version of § 1151 is 
the version that existed prior to the amendment in 1997 which 
is more favorable to the veteran.  See Karnas, 1 Vet. App. 
308. 

Based upon all of the evidence of record, the Board finds 
persuasive private medical evidence has been submitting 
demonstrating the veteran has an additional disability 
manifested by symptoms of paresthesia of the anterior 
mandible and associated dentition as a result of VA medical 
treatment.  The Board notes the August 1999 private medical 
opinion was provided by a physician with an expertise in the 
area of oral surgery and was based upon a medical history 
provided by the veteran that was consistent with the 
documentary record.  

Although the August 1999 opinion is inconsistent with the 
March 2000 VA examiner's findings, the Board finds the 
opinion is persuasive because it is consistent with VA 
neurology clinic findings of record.  The Board notes the 
March 2000 VA examiner reported the veteran's claim file had 
been reviewed but did not discuss the prior VA neurology 
clinic findings or otherwise provide the rationale for the 
provided opinion. Therefore, as the veteran's claim must be 
considered without regard to "fault" on the part of VA, the 
Board finds entitlement to compensation for an additional jaw 
disability manifested by symptoms of paresthesia of the 
anterior mandible and associated dentition as a result of VA 
medical treatment is warranted. The benefit of the doubt is 
resolved in the veteran's favor. 38 U.S.C.A. §§ 1151, 5107; 
38 C.F.R. § 3.358.


ORDER

New and material evidence having been submitted to reopen a 
claim for entitlement to compensation for an additional 
disability as a result of VA treatment to correct a 
mandibular deformity, the claim is reopened.  





Entitlement to compensation benefits for an additional jaw 
disability manifested by symptoms of paresthesia of the 
anterior mandible and associated dentition as a result of VA 
medical treatment is granted.




		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

